Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 04/22/2020.  
This application is a continuation of application No. 16/373,309 filed on 04/02/2019, now Pat. No. US 10,673,316. 
The information disclosure statement/s (IDS/s) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 04/22/2020 are acceptable.
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the modulation node is switchable by the PWM modulated control signal between a floating state and a grounded state, the modulation node experiencing a high impedance with respect to a ground connection while in the floating state and experiencing a low impedance with respect to the ground connection while in the grounded state”.
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the modulation node is switchable between a floating state and a grounded state, the modulation node experiencing a high impedance with respect to a ground 
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the modulation node being switchable by the PWM modulated control signal between a floating state and a grounded state; the PWM modulator circuit block being configured to generate the PWM modulated control signal at the output to bring the modulation node alternatively to the floating state and to the grounded state”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 9-13, claims 9-13 depend from claim 8, thus are also allowed for the same reasons provided above.   
In re to claims 15-20, claims 15-20 depend from claim 14, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839